UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 NADEEM BASHIR,
                                                               Case No.: 19-cv-3506
                          Plaintiff,
    -against-

 IQBAL & SONS FUEL, INC., SHAHID NADEEM
 FUEL, INC., SHAHID IQBAL, and SANAN IQBAL,

                          Defendants.



                       SETTLEMENT AGREEMENT AND RELEASE
        Plaintiff Nadeem Bashir (“Plaintiff”) and Defendants Iqbal & Sons Fuel, Inc. (“ISF”),
Shahid Nadeem Fuel, Inc. (“SNF”), Shahid Iqbal (“Shahid”), and Sanan Iqbal (“Sanan”)
(collectively, the “Defendants”, and with Plaintiffs, the “Parties”) hereby agree upon this
Settlement Agreement and General Release ("Agreement") as a resolution of all issues involved
herein as follows:
        1.      Preliminary Matters. Plaintiff has reviewed the terms of this Agreement, has had
the opportunity to confer with his legal counsel, including Daniel Knox of Knox Law Group, P.C.
(hereinafter “Plaintiffs’ Counsel”), and/or other advisors of his own choosing in order to obtain
advice with respect to the terms of this Agreement. Prior to signing this Agreement, Plaintiff has
had the opportunity to consider his counsel's advice with respect to the foregoing Agreement.
Plaintiff enters into this Agreement voluntarily and with a full understanding of its terms. Plaintiff
believes that the Agreement fairly and accurately provides for the payment of all sums due to him,
as well as additional monies in consideration for his execution of the Agreement. Given the
promises set forth in the Agreement, Plaintiff represents and warrants that he now has been
properly paid for all time worked during their employment by ISF, Shahid and Sanan, and
acknowledges and agrees that he will no longer have any entitlement to any wages, overtime,
bonuses, commissions, gratuities, reimbursements, payouts, severance pay, vacation pay, or other
compensation or benefits from these defendants.

        Defendants have reviewed the terms of this Agreement, have had the opportunity to confer
with their legal counsel, including Aaron Goldsmith, Esq., and/or other advisors of their own
choosing in order to obtain advice with respect to the terms of this Agreement. Prior to signing
this Agreement, Defendants have had the opportunity to consider their counsel’s advice with
respect to this Agreement. Defendants enter into this Agreement voluntarily and with a full
understanding of tis terms. Defendants believe that the Agreement fairly and accurately provides
for the resolution of any and all disputes between themselves and Plaintiff in consideration for
their execution of the Agreement. Given the promises set forth in the Agreement, Defendants



                                                  1
represent and warrant that there is no outstanding debt owed to any Defendant by Plaintiff by virtue
of a loan or otherwise.

         2.      Dismissal of the Pending Action. For and in consideration of the promises outlined
in this Agreement, the sufficiency of which Plaintiff acknowledges, Plaintiff agrees: (1) to dismiss
with prejudice, or cause to be dismissed with prejudice, his claims asserted against Defendants in
the litigation styled Nadeem Bashir v. Iqbal & Sons, et al., Case no. 19-cv-3506 (the “Pending
Action”); (2) not to file or re-file the claims asserted in the Pending Action, or any other wage and
hour claims against Releasees (as defined below) arising from any employment-related or other
matters that were encompassed or could have been encompassed or raised in the Pending Action;
and (3) not to institute any action against any Releasees in any court or other forum based on
allegations or claims that are released as set forth in this Agreement. The Parties expressly
authorize their counsel to submit any papers to the Court that are necessary to effectuate the
dismissal of the Pending Action against Defendants and a release of Plaintiffs’ claims as specified
herein.

       3.     Consideration. Defendants agree to pay Plaintiff and his attorney the total sum of
Seventy Thousand Dollars and Zero Cents ($70,000.00) as set forth and allocated in Section 6
below (hereinafter the "Settlement Payment"), and other good and valuable consideration as
described below.

        The Parties acknowledge and agree that the Settlement Payment includes attorneys’ fees,
costs, penalties, and liquidated damages. If required by the Court, the Parties agree that Plaintiff’s
Counsel may petition the Court for approval of attorneys’ fees and costs. All fees and costs shall
come out of the Settlement Payment. Defendants will not oppose this application for attorneys'
fees and/or costs, including any appeal or request for reconsideration if the application is denied
or modified by the Court, provided it does not increase the Settlement Payment. The substance of
Plaintiff’s Counsel's application for attorneys' fees and costs is not part of this Agreement and is
to be considered separately from any consideration by the Court of the fairness, reasonableness,
adequacy, and good faith of the settlement of the Pending Action. The outcome of any proceeding
related to Plaintiff’s Counsel's application for attorneys' fees and costs shall not terminate this
Agreement or otherwise affect the Court's final approval and dismissal with prejudice of the
Pending Action.


        4.      Release. In consideration of the promises, payments and actions of Defendants set
out in this Agreement and other good and valuable consideration, the receipt of which is hereby
acknowledged, Plaintiff agrees to dismiss the Pending Action, with prejudice, and release, waive,
acquit and forever discharge the Defendants, their predecessors, successors, parents, subsidiaries,
assigns, agents, directors. officers, employees, representatives, insurers, attorneys, and all persons
acting by, through, under or in concert with any of them (hereinafter "Releasees"), from any and
all charges, complaints, claims. controversies, demands, rights, disputes, and causes of action of
any nature whatsoever, known or unknown. asserted or un-asserted, accrued or not accrued, arising
before or existing when this Agreement is executed, which the Plaintiff may have or claim to have
against the Releasees.


                                                  2
       In consideration of the promises and actions of Plaintiff set out in this Agreement and other
good and valuable consideration, the receipt of which is hereby acknowledged, Defendants release,
waive, acquit and forever discharge the Plaintiff, and his respective Releasees from any and all
charges, complaints, claims, controversies, demands, rights, disputes, and causes of action of any
nature whatsoever, known or unknown, asserted or un-asserted, accrued or not accrued, arising
before or existing when this Agreement is executed, which any Defendant may have or claim to
have against the Plaintiff.


        Nothing in this Agreement shall infringe on Plaintiffs’ ability to testify, assist or participate
in an investigation, hearing or proceeding conducted by or to file a charge or complaint of
discrimination with the National Labor Relations Board, U.S. Equal Employment Opportunity
Commission or comparable state or local agencies. These agencies have the authority to carry out
their statutory duties by investigating the charge or complaint, issuing a determination, filing a
lawsuit in federal or state court in their own name, or taking any other action authorized by law.
However, Plaintiffs are precluded from receiving compensation as a result of any such action.


        5.     Plaintiffs’ Responsibility for Taxes. Plaintiff assumes full responsibility for his
respective portion of the Settlement Payment of any and all federal, state and local taxes with
respect to the monies paid by Defendants to Plaintiff and/or Plaintiff's’ Counsel pursuant to this
Agreement.
        .
        6.     Payment.

                A.     In consideration of the promises of Plaintiff set forth herein, Defendants
shall issue the Settlement Payment set forth in Section 3 as a full and complete settlement and final
satisfaction of any and all claims concerning wages and hours worked that Plaintiffs have or may
have against Releasees as set forth in Section 4, through the date of execution of this Agreement,
as well as any claim for attorneys' fees and costs. The Settlement Payment shall be delivered to
Plaintiffs’ Counsel as follows:

                (i)    Payment 1: Within thirty (30) days of approval by the Court of this
Agreement and the Court’s dismissal of the Pending Action with prejudice, Defendants shall make
their first settlement payment (the “Initial Settlement Payment”) for the sum of Twenty
Thousand Dollars ($20,000.00), payable to Plaintiff’s Counsel, as attorney.

              (ii)   Payments 2 Through 11: Thirty (30) days after the Initial Settlement
Payment, Defendants shall make the first of eleven (11) equal installment payments (the
“Installment Payments”) for the sum of Five Thousand Dollars ($5,000.00) each, with each
subsequent Installment Payment to be made no later than the 15th date of each subsequent month.

               B.     To the extent any Settlement Payment due date above falls on a weekend or
court holiday, the date such payment shall be due will be the next business day that is not a
weekend or court holiday. Nothing contained in this Agreement shall preclude or limit Defendants’

                                                   3
right to make prepayment of any settlement amounts set forth in this Agreement without penalty.

               C.      In no event shall any Settlement Payment under Sections 3 and 6 of this
Agreement be due until the Pending Action is fully and finally dismissed against Defendants with
prejudice. The Parties agree that this settlement agreement is a fair and reasonable resolution of a
bona fide dispute for unpaid wages.

        7.      Default. The Court shall retain jurisdiction pursuant to Section 8 below and the
other terms of this Agreement in the event of Defendants’ failure to pay the Settlement Amount.
In the event of default, Plaintiff shall serve a written notice (“Default Notice”) upon counsel for
the Defendant by email, and Defendants’ shall have five (5) business days from the date of delivery
of the Default Notice to cure the default by making such payment. If Defendant does not cure the
default within five business days of the notice, Plaintiff and his Counsel shall have the right to a
judgment against Defendants, jointly and severally, in the amount of Seventy Thousand Dollars
($70,000.00), together with interest at the rate of nine percent (9%) per annum accruing from the
date of filing of the Pending Action, less any monies paid by Defendants at the time of default,
plus reasonable attorneys’ fees, costs and expenses incurred in enforcing this Agreement. The
Court shall retain and have authority and jurisdiction to enter such judgment or supplemental
judgment in favor of Plaintiff and his Counsel.

        8.       No Claims Filed. The Parties represent to one another, that other than the Pending
Action, there are no pending matters, claims, charges, proceedings, complaints or actions against
or with respect to any of the Releasees based upon any claims released under this Agreement filed
or submitted by any Party or with their knowledge, or on their behalf against any other party hereto
with any federal, state or local court, department or administrative or other agency. If any federal,
state or local court, department, administrative or other agency assumes jurisdiction over any such
matters, claims, charges, complaints or actions, any Party shall have the right to use this agreement
to terminate such proceedings as to such Party. The Parties, if requested by counsel for any Party,
immediately cooperate (within the bounds of the law) in such counsel 's efforts to take all actions
necessary to cause said entity to terminate such proceeding without liability to any Releasees. The
Parties further represent that they have not assigned or transferred or attempted to assign or transfer
to any person any claim that they have had or may have against any of the Releasees

       9.       Merger. The Parties hereto acknowledge that, by signing this Agreement, they
have not relied upon any representations, promises or agreements made by any other Party or a
representative thereof (including attorneys) that are not contained in this Agreement.

        10.    Status of Settlement if Case is Not Ultimately Dismissed. In the event the Court
fails to dismiss the Pending Action with prejudice as to Defendants as contemplated by this
Agreement, this Agreement shall be null and void ab initio. In such case, the Parties shall be
returned to their respective statuses as of December 15, 2019 and the Parties shall proceed in all
respects as if the Parties never executed the Agreement or any other stipulation during the
pendency of the litigation.

      11.    No Modification Except in Writing. This Agreement cannot be modified or
changed except by a writing, signed by the parties, with specific reference to this Agreement.


                                                  4
       12.     Severability. With the exception of Section 4 above, if any provision of this
Agreement or the application thereof is held invalid, such invalidation shall not affect other
provisions or applications of this Agreement, and, to this end, the provisions of this Agreement are
declared to be severable.

        13.    Execution in Counterpart and Facsimile Signatures. This Agreement may be
executed in counterpart by each party and each executed Agreement, when taken together, shall
constitute a complete Agreement. Any signature made and transmitted by facsimile or email for
the purpose of executing this Agreement shall be deemed an original signature for the purposes of
this Agreement and shall be binding upon the party whose counsel transmits the signature page by
facsimile or email.

        14.     Notices. Except as otherwise provided in this Agreement, any notice, request,
authorization, demand or other communication hereunder shall be in writing and shall be deemed
to have been duly given if emailed to a party’s counsel, mailed by registered or certified mail,
return receipt requested, or via overnight delivery service, addressed to the respective address of
each Party set forth below, or to such other address as each Party may designate by notice.

If to Plaintiffs:

                        Knox Law Group, PC
                        Attn: Daniel Knox, Esq.
                        1 Penn Plaza, Suite 2430
                        New York, NY, 10119
                        Dknox@knoxlaw.nyc


If to the Defendants:
                        Law Office of Marc Francis
                        Attn: Aaron M. Goldsmith, Esq.
                        147 E. 2nd Street, Suite 204
                        Mineola York, New York 11501
                        aarongoldsmithlaw@gmail.com

       IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date written below:
PLAINTIFF:


______________________________                               Dated:
Nadeem Bashir


DEFENDANTS:



                                                   5
IQBAL & SONS FUEL, INC.

______________________________       Dated:
By:
Authorized Representative




SHAHID NADEEM FUEL, INC.

______________________________       Dated:
By:
Authorized Representative


______________________________       Dated:
Shahid Iqbal


______________________________       Dated:
Sanan Iqbal




                                 6
